Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Prior Art Rejection
Applicant claims amendments (claims 1, 7-9, 11-16, 18, 20-21, 23 & 25-26) and cancellations (claims 2-6 & 24) filed (05/11/2022) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 8, 14-16 & 25-26, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 8, 14-16 & 25-26 that includes: 
Claim 1:
…
“
processing circuitry configured to acquire a detection image output from an imaging element that receives incident light incident without through an imaging lens, and restoration information including setting information set by a user and to be used to generate a restoration image from the detection image, the restoration information further including information unique to the imaging element perform restoration processing of generating the restoration image using the detection image and the restoration information; control an output of the restoration image, wherein the processing circuitry is further configured to set a restoration parameter on a basis of the restoration information, and generate the restoration image on a basis of the restoration parameter, set a restoration matrix used to convert the detection image into the restoration image on a basis of the restoration parameter, and generate the restoration image, using the detection image and the restoration matrix, repeat the processing of generating the restoration image a predetermined number of times while changing the restoration parameter, and reset the restoration matrix on a basis of the changed restoration parameter.
”
Claim 8:
…
“
processing circuitry configured to acquire a detection image output from an imaging element that receives incident light incident without through an imaging lens, and restoration information including setting information set by a user and to be used to generate a restoration image from the detection image, the restoration information further includes information unique to the imaging element, perform restoration processing of generating the restoration image using the detection image and the restoration information, and control an output of the restoration image, wherein the processing circuitry is further configured to set a restoration parameter on a basis of the restoration information, and generate the restoration image on a basis of the restoration parameter, perform machine learning for the detection image before restoration and the restoration parameter before restoration used for restoration of the detection image as learning data and set the restoration parameter on a basis of the detection image, using a result of the machine learning.
”
Claim 14:
…
“
acquiring a detection image output from an imaging element that receives incident light incident without through an imaging lens, and restoration information including setting information set by a user and to be used to generate a restoration image from the detection image, the restoration information further including information unique to the imaging element; performing restoration processing of generating the restoration image using the detection image and the restoration information; and controlling an output of the restoration image, wherein the method further comprises setting a restoration parameter on a basis of the restoration information, and generate the restoration image on a basis of the restoration parameter, 5Application No. 16/980,772 Reply to Office Action of February 11, 2022 setting a restoration matrix used to convert the detection image into the restoration image on a basis of the restoration parameter, and generating the restoration image, using the detection image and the restoration matrix, repeating the processing of generating the restoration image a predetermined number of times while changing the restoration parameter, and resetting the restoration matrix on a basis of the changed restoration parameter.
”
Claim 15:
…
“
acquiring a detection image output from an imaging element that receives incident light incident without through an imaging lens, and restoration information including setting information set by a user and to be used to generate a restoration image from the detection image, the restoration information further including information unique to the imaging element; performing restoration processing of generating the restoration image using the detection image and the restoration information; and controlling an output of the restoration image, wherein the method further comprises setting a restoration parameter on a basis of the restoration information, and generate the restoration image on a basis of the restoration parameter, setting a restoration matrix used to convert the detection image into the restoration image on a basis of the restoration parameter, and generating the restoration image, using the detection image and the restoration matrix, 6Application No. 16/980,772 Reply to Office Action of February 11, 2022 repeating the processing of generating the restoration image a predetermined number of times while changing the restoration parameter, and resetting the restoration matrix on a basis of the changed restoration parameter.
”
Claim 16:
…
“
control an output of a detection image output from an imaging element that receives incident light incident without through an imaging lens, and restoration information including setting information set by a user and to be used to generate a restoration image from the detection image, the restoration information further including information unique to the imaging element, and acquire the restoration image generated using the detection image and the restoration information, the restoration image being generated by setting a restoration parameter on a basis of the restoration information, and generating the restoration image on a basis of the restoration parameter, setting a restoration matrix used to convert the detection image into the restoration image on a basis of the restoration parameter, and generating the restoration image, using the detection image and the restoration matrix, repeating processing of generating the restoration image a predetermined number of times while changing the restoration parameter, and resetting the restoration matrix on a basis of the changed restoration parameter.
”
Claim 25:
…
“
non-transitory computer-readable storage medium including computer executable instructions, wherein the instructions, when executed by a computer, cause the computer to perform a method, the method comprising: 9Application No. 16/980,772 Reply to Office Action of February 11, 2022 controlling an output of a detection image output from an imaging element that receives incident light incident without through an imaging lens, and restoration information including setting information set by a user and to be used to generate a restoration image from the detection image, the restoration information further including information unique to the imaging element; and acquiring the restoration image generated using the detection image and the restoration information, the restoration image being generated by setting a restoration parameter on a basis of the restoration information, and generating the restoration image on a basis of the restoration parameter, setting a restoration matrix used to convert the detection image into the restoration image on a basis of the restoration parameter, and generating the restoration image, using the detection image and the restoration matrix, repeating processing of generating the restoration image a predetermined number of times while changing the restoration parameter, and resetting the restoration matrix on a basis of the changed restoration parameter.
”
Claim 26:
…
“
wherein the first information processing device includes first processing circuitry configured to control an output of a detection image output from an imaging element that receives incident light incident without through an imaging lens, and restoration information including setting information set by a user and to be 10Application No. 16/980,772 Reply to Office Action of February 11, 2022 used to generate a restoration image from the detection image, to the second information processing device, and acquire the restoration image generated using the detection image and the restoration information from the second information processing device, and the second information processing device includes second processing circuitry configured to acquire the detection image and the restoration information from the first information processing device, perform restoration processing of generating the restoration image using the detection image and the restoration information, and control an output of the restoration image to the first information processing device.
”
Regarding dependent claims 7, 9-13 & 17-23 these claims are allowed because of their dependence on independent claims 1, 8, 14-16 & 25-26 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661